Title: Joel Yancey to Thomas Jefferson, 20 June [1819]
From: Yancey, Joel
To: Jefferson, Thomas


          
            Dr sir
            Poplar Forest 20th June
          
          I wrote you a few days ago giveing an account of the dreadfull hail Storm that visited us on the 10th Inst and that I would replace the glass that was broken by it, if to be had in Lynchburg. I have made enquiry, but can find None of the Size of that in your house there, the Surest chance will be for You to order it from Richmond, to be here, to be put in during your visit the House is very much exposid, without it. we shall begin harvest on Monday or tuesday next, and will be glad of assistance as we shall be short of cutters by 3 less than last year, Hercules is better but Phill Hubard I fear will hardly ever be of much Service. I wrote you on the 10th and 12h Instwhich, which I hope you have recd and  which I beg to refer you, wishing we may have soon the pleasure of seing you here in good health. I Remain
          
            y mo obt Servt
            Joel Yancey
          
        